Exhibit 10.115

 

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

 

You have been granted restricted shares of Common Stock of Equinix, Inc. (the
“Company”) on the following terms:

 

Name of Recipient:

 

Total Number of Shares Granted:

 

Fair Market Value per Share:

 

Total Fair Market Value of Award:

 

Date of Grant:

 

Vesting Commencement Date:

 

Vesting Schedule:

 

You and the Company agree that these shares are granted under and governed by
the terms and conditions of the Equinix, Inc. 2000 Equity Incentive Plan (the
“Plan”) and the Restricted Stock Agreement, which is attached to and made a part
of this document.

 

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email. By your
signature below, you agree to pay any withholding taxes due on vesting or
transfer of the shares.

 

RECIPIENT:   EQUINIX, INC.     By:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EQUINIX, INC. 2000 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment for Shares   No payment is required for the shares that you are
receiving, except for satisfying any withholding taxes that may be due as a
result of the grant of this award or the vesting or transfer of the shares.
Transfer   On the terms and conditions set forth in the Notice of Restricted
Stock Award and this Agreement, the Company agrees to transfer to you the number
of Shares set forth in the Notice of Restricted Stock Award. Vesting   The
shares will be awarded in installments, as shown in the Notice of Restricted
Stock Award. No additional shares will vest after your service as an employee,
consultant or outside director of the Company or a parent or subsidiary of the
Company (“Service”) has terminated for any reason. Change in Control   In the
event of a Change in Control, then the vesting of the shares will automatically
accelerate as if you had completed an additional 12 months of Service and the
price appreciation targets set forth on Schedule A during that 12 month period
shall not be applicable. In addition, in the event of a Change in Control, then
the vesting of the shares will not otherwise automatically accelerate unless
this award is, in connection with the Change in Control, not to be assumed by
the successor corporation (or its parent) or to be replaced with a comparable
award for shares of the capital stock of the successor corporation (or its
parent). The determination of award comparability will be made by the Company’s
Board of Directors, and its determination will be final, binding and conclusive.
Change in Control is defined in the Company’s 2000 Equity Incentive Plan.

Involuntary

Termination

  If the award is assumed by the successor corporation (or its parent) and you
experience an Involuntary Termination within eighteen months following a Change
in Control, the vesting of the shares will automatically accelerate so that this
award will, immediately before the effective date of the Involuntary
Termination, become fully vested for all of the shares of Common Stock subject
to this award.     An Involuntary Termination means the termination of your
Service by reason of: your involuntary dismissal or discharge by the Company for
reasons other than Misconduct (as defined below), or (b) your voluntary
resignation following (1) a change in your position with the Company which
materially reduces your level of responsibility, (2) a reduction in your level
of compensation (including base salary, fringe benefits and participation in
bonus or incentive programs) or (3) a



--------------------------------------------------------------------------------

   

relocation of your place of employment by more than fifty (50) miles, provided
and only if such change, reduction or relocation is effected by the Company
without your consent.

 

Misconduct means fraud, embezzlement, dishonesty or any unauthorized use or
disclosure of confidential information or trade secrets of the Company or any
parent or subsidiary or any other intentional misconduct adversely affecting the
business or affairs of the Company or a parent or subsidiary of the Company.

Shares Restricted   Unvested shares will be considered “Restricted Shares.” You
may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without the written consent of the Company, except as provided in the next
sentence. You may transfer Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by the Company to be bound by
all provisions of this Agreement. Forfeiture   If your Service terminates for
any reason, then your shares will be forfeited to the extent that they have not
vested before the termination date and do not vest as a result of the
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.
The Company determines when your Service terminates for this purpose.

Leaves of Absence

and Part-Time

Work

  For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.     If you go on a leave of absence, then
the vesting schedule specified in the Notice of Restricted Stock Award may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If you commence working on a part-time basis, then the vesting
schedule specified in the Notice of Restricted Stock Award may be adjusted in
accordance with the Company’s part-time work policy or the terms of an agreement
between you and the Company pertaining to your part-time schedule. Stock
Certificates   The certificates for Restricted Shares have stamped on them a
special legend referring to the Company’s forfeiture right. In addition to or in
lieu of imposing the legend, the Company may hold the certificates in escrow.

 

2



--------------------------------------------------------------------------------

Stock Certificates   The certificates for shares that have vested and been
transferred to you may be held in escrow by the Company or may be stamped with a
legend referring to any applicable transfer restrictions. Voting Rights   You
may vote your shares after they have vested and been transferred to you.
Withholding Taxes   No stock certificates will be released to you unless you
have made arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of this award or the vesting of the shares. With the
Company’s consent, these arrangements may include (a) withholding shares of
Company stock that otherwise would be issued to you when they vest or (b)
surrendering shares that you previously acquired. The fair market value of the
shares you surrender, determined as of the date taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes.
Restrictions on Resale   By signing this Agreement, you agree not to sell any
shares at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale. This restriction will apply as
long as your Service continues and for such period of time after the termination
of your Service as the Company may specify.

No Retention

Rights

  Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time, with or without cause. Adjustments   In the event of a stock split, a
stock dividend or a similar change in Company stock, the number of shares that
have not been transferred to you and remain subject to forfeiture will be
adjusted accordingly. Applicable Law   This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions). The Plan and Other Agreements   The text of the Plan
is incorporated in this Agreement by reference. This Agreement and the Plan
constitute the entire understanding between you and the Company regarding this
award. Any prior agreements, commitments or negotiations concerning this award
are superseded. This Agreement may be amended only by another written agreement
between the parties.

 

3



--------------------------------------------------------------------------------

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

4